Exhibit 10.99(b)
 
December 14, 2007




Ocimum Biosolutions Inc.
#8765 Guion Road, Suite #G
Indianapolis, Indiana 46268
Attention: Subash Lingareddy


O3 Capital Advisors Pvt. Ltd.
#3 Levelle Road,
Bangalore 560 001, India
Attention:  Shiraz Bugwadia


 
RE:
Amendment No. 2 to the Asset Purchase Agreement (the “APA”) by and between Gene
Logic Inc., a Delaware corporation (“Company”), Ocimum Biosolutions Limited, a
company incorporated under the Company Act, 1956 in the Republic of India
(“Parent”), and Ocimum Biosolutions Inc., a Delaware corporation (“Purchaser”),
amended by that certain letter agreement made by and among Company, Purchaser
and Parent dated December 12, 2007



Gentlemen:


The Parties wish to, and hereby do, amend the APA as provided
below.  Capitalized terms used herein, but not otherwise defined herein, shall
have the meanings given to such terms in the APA.
 
1.           Waiver and Indemnification.  In consideration for proceeding to a
Closing, including the waiver by Purchaser and Parent of the condition precedent
pursuant to Section 1.06(a)(v) that a third party’s signature be obtained, the
Parties have agreed as follows:
 
A.                 Section 7.09 is deleted in its entirety and replaced with the
following:
 
“Section 7.09.   Exclusive Remedies.  The remedies of the parties set forth in
this Article VII and Article XI are intended to be the sole and exclusive
remedies and sole and exclusive liabilities of the parties for all matters
related to breaches of this Agreement, or the Transactions contemplated by this
Agreement, regardless of the legal theory pursuant to which liability is
claimed, except for (i) the remedies of injunctive relief provided in Section
10.09 with respect to the specific matters to which such Section relates and
(ii) in the case of fraud.
 
B.                 Article XI below is inserted to follow Article X.
 
 
 

--------------------------------------------------------------------------------

 
 
“ARTICLE XI
 
LEASE INDEMNIFICATION
 
Section 11.1                           Indemnification by Company.  Subject to
the limitations contained in this Article VII, (i) Company shall, from and after
Closing, indemnify and hold Purchaser, Parent and their respective affiliates
harmless and (ii) Purchaser and Parent shall, from and after Closing, indemnify
and hold Company and its affiliates harmless against all Lease Losses (as
hereinafter defined).
 
Section 11.2                           Lease Losses.  For purpose of this
Agreement, “Lease Losses” shall mean one-half (1/2) of the aggregate amount of
all claims, losses, liabilities, damages, deficiencies, penalties, costs and
expenses, including, without limitation, increases in rent, relocation expenses
to the extent of packing, moving, storage and transportation costs, reasonable
expenses of investigation and reasonable attorneys’ fees and expenses, incurred
by any Party hereto in connection with any Legal Action, which  (i) arise from,
are related to or are in connection with a claim or assertion by the landlord
under the 50 West Watkins Mill Road Lease, or its successors or assigns
(“Landlord”), that the execution, delivery and performance by the Parties of the
50 West Watkins Lease Assignment and Assumption Agreement without, or prior to,
the Landlord providing consent, if any, required pursuant to the 50 West Watkins
Mill Road Lease was improper, a breach or an event of default, and (ii) are in
excess of the base rent and additional rent, as those terms are defined in the
50 West Watkins Mill Road Lease.  Notwithstanding the foregoing, “Lease Losses”
shall expressly not include lost revenues or profits of a Party.


Section 11.3                           Indemnification
Additional.  Notwithstanding anything to the contrary elsewhere in this
Agreement, (i) the indemnification in this Article XI is in addition to, and not
in lieu of, the indemnification set forth  in Article VII, and (ii) the
provisions of Sections 7.03 and 7.04 shall not apply to this Article XI.  The
Parties agree that the procedures set forth in Section 7.07, (“Third Party
Claims”) shall apply to this Article XI.
 
Section 11.4                           Termination.  The provisions of this
Article XI shall terminate upon the earlier to occur of: (i) the written consent
of the Landlord to the assignment and assumption of the 50 West Watkins Mill
Road Lease without any conditions or changes to such lease, (ii) the written
agreement of the Parties or (iii) the date of the expiration of the statute of
limitations applicable to the subject matter thereof to which the claim for
indemnification relates.
 
2.           Except as expressly amended herein, the APA shall remain otherwise
unamended and in full force and effect.
 
-15-
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement to the terms set forth in this letter
agreement further amending the APA by executing this letter and returning a copy
to me not later than December 14, 2007.
 


Regards,


GENE LOGIC INC. (Company):
By: /s/ Charles L. Dimmler
     Charles L. Dimmler, III, Chief Executive
     
 Officer and President
                             
Acknowledged and Accepted by:
                     
OCIMUM BIOSOLUTIONS (INDIA) LIMITED
     
(Parent):
                     
By:  /s/ L.V. Subash
  Subash Lingareddy, President and Chief
     
  Financial Officer
                     
OCIMUM BIOSOLUTIONS INC.
     
(Purchaser):
                     
By:  /s/ L.V. Subash
   Subash Lingareddy, President and Chief
     
   Financial Officer

 
{Signature Page to APA Amendment No. 2}
 
-16-